Judgment insofar as it awards plaintiff a separation reversed on the law and judgment of separation denied; judgment insofar as it directs custody of the children of the marriage affirmed; judgment insofar as it denies defendant the privilege *983of seeing the children reversed on the law and facts and matter remitted to the Special Term for further proceedings in acordanee with the memorandum, without costs of this appeal to either party. Finding of fact number eight disapproved and reversed. Memorandum: The evidence does not establish facts sufficient to support a judgment of separation. That part of the judgment awarding plaintiff separation from the defendant is therefore reversed on the law and judgment of separation denied. Paragraph numbered “2” of the judgment containing directions for the custody of the children of the marriage is, however, approved. Paragraph numbered “ 3 ” of the judgment denying the defendant the privilege of seeing the children is disapproved and reversed on the law and facts. The matter is remitted to the Special Term to make such other or further directions as justice requires between the parties for the custody, care, education and maintenance of the children of the marriage, and for the visitation of the said children by the father. (See Civ. Prac. Act, § 1170-a.) All concur. (The judgment awards plaintiff a separation.) Present — Taylor, P. J., Dowling, McCurn, Larkin and Love, JJ.